Citation Nr: 1522113	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  10-45 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from December 1987 to December 1989. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected bilateral hearing loss is more severe than is reflected in the current noncompensable rating.  In this regard, the Board notes that the Veteran last underwent a VA audiology examination in August 2010, more than 4 years ago.  Therefore, a more contemporaneous examination is warranted. See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

With regard to the respiratory claim, the Board notes that in August 2010 the Veteran was afforded a VA examination.  The examiner diagnosed the Veteran with chronic obstructive pulmonary disease (COPD) and chronic rhinorrhea and opined that it was less likely than not that these conditions are related to either the respiratory conditions treated during the military service or were caused by his exposure to hazardous chemicals during military service.  The examiner further opined that it is more likely than not that the Veteran's COPD is related to his long smoking history, between two and three packs per day greater than 30 years.  

The Veteran contends, essentially, that the VA examination is inadequate as the VA examiner incorrectly noted that he smoked two to three packs of cigarettes per day for over thirty years.  The Veteran asserts that he never smoked two to three packs per day.  In this regard, a January 1989 service treatment record notes that the Veteran smoked one pack per day, and a June 2010 private medical record notes that the Veteran smokes on average, one pack per day, but has been up to two to three packs at points in his life since his late teens.  So, the factual premise relied upon by the August 2010 VA examiner that the Veteran smoked two to three packs for thirty years appears to conflict with other evidence of record that the Veteran averaged one pack per day.  

Further, the examiner failed to discuss the significance of the Veteran's exposure to hazardous chemicals in service, particularly in light of the physical profile he had in December 1988 that indicated he was exposed to lead, ethylene glycol, benzene, and toluene.  In addition, no opinion was provided as to the Veteran's diagnoses of bronchitis and sinusitis, as reflected in an October 2008 private medical record.  Service connection may be granted where a disability is shown at any time during the appeal, even if the most recent medical evidence is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2008).  

Lastly, it is not clear that the examiner considered the Veteran's lay statements.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and instead relied entirely on the absence of evidence in the service records to provide negative opinion).  In light of the above, the Board finds that a new VA examination and opinion must be obtained.  

Prior to scheduling the Veteran for new VA examinations, any outstanding pertinent VA medical records dated after October 2006 should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran an opportunity to identify and authorize VA to obtain any outstanding VA or non-VA medical records pertaining to the claims on appeal.

2.  Obtain all pertinent VA medical records dated from October 2006 to the present and associate them with the claims file.

3.  Then, schedule the Veteran for a VA audiology examination to ascertain the current nature and severity of his bilateral hearing loss.  The claims folder must be made available to the examiner performing the examination, and the examiner is asked to indicate that he or she has reviewed the claims folder.  All indicated tests should be accomplished, and all clinical findings should be reported in detail.

The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz, and the resultant average.  A Maryland CNC Test also should be administered to determine speech recognition ability.  The examiner must describe the functional effects of the Veteran's bilateral hearing loss, including on his occupational functioning and daily activities.

4.  Also, schedule the Veteran for a VA respiratory examination to ascertain the current nature and etiology of any respiratory disorder diagnosed during this appeal-to include COPD, bronchitis, chronic rhinorrhea, and sinusitis.  The claims folder must be made available to the examiner performing the examination, and the examiner is asked to indicate that he or she has reviewed the claims folder.  All indicated tests should be accomplished, and all clinical findings should be reported in detail.  

The examiner is asked to opine as to whether any of the Veteran's respiratory conditions diagnosed during the current appeal, to include COPD, bronchitis, chronic rhinorrhea, and sinusitis, are at least as likely as not (50 percent probability or greater) related to his active service.  The examiner should provide an opinion for all respiratory disabilities diagnosed during the appeal.

In providing this opinion, the examiner must discuss: (1) service medical records showing treatment for various upper respiratory conditions, to include bronchitis, pharyngitis, rhinitis, and sinusitis; (2) the Veteran's history of in-service exposure to hazardous chemicals, to include lead, ethylene glycol, benzene, and toluene; and (3) post service treatment within a year of discharge from active service for upper respiratory symptoms and assessments of sinusitis and bronchitis.   

This opinion must be accompanied by adequate reasons and bases.  Such reasons and bases may include, but are not limited to, specifically cited medical literature, evidence in the record, and prior VA examination reports.  

The examiner should consider the Veteran's lay statements regarding the onset and continuity of symptomatology.  

If the examiner finds that one etiology is more likely over another, such opinion should provide a clear rationale for that finding.

5.  Then, readjudicate the claims on appeal. If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2014).   He has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

